Citation Nr: 1440792	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-34 783	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating greater than 20 percent for neurocardiogenic syncope with cardioinhibitory mechanism and drug toxicity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  Prior to January 30, 2014, the Veteran's neurocardiogenic syncope was manifested by fainting; his syncopal episodes did not involve convulsions or convulsion-like symptoms, and his presyncopal episodes were manifested by lightheadedness, nausea, and mild vertigo.  

2.  As of January 30, 2014, the evidence demonstrates that the Veteran had a workload of greater than 5 METs but not greater than 7 METs, with syncope; the record does not demonstrate a specific heart disease, a workload of 5 METs or less, left ventricular dysfunction with an ejection fraction between 30 and 50 percent, or an average of at least 5 minor episodes per week or 1 major episode every six months (or two per year).


CONCLUSIONS OF LAW

1.  Prior to January 30, 2014, the criteria establishing an initial greater than 20 percent for neurocardiogenic syncope were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.124a, Diagnostic Codes 7000-18, 8108, 8911 (2013).

2.  From January 30, 2014, the criteria establishing an initial evaluation of 30 percent for neurocardiogenic syncope have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7099-7011 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection was granted in September 2010.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA examination reports, private medical evidence, and lay statements from the Veteran.  The Veteran has not indicated that there are outstanding relevant records that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded several VA examinations in connection with claim for service connection and his appeal of the disability rating assigned.  A review of the examination reports reveals that the examiners reviewed the claims folder, to include the private medical evidence contained therein, and provided the appropriate findings for the Board to assess the severity of the Veteran's neurocardiogenic syncope in light of the rating criteria.  The Board finds that the examination reports, along with the private treatment records, contain sufficient evidence by which to evaluate the Veteran's claim for a higher initial rating for his service-connected neurocardiogenic syncope.  Thus, the Board has properly assisted the Veteran by affording him an adequate examination in connection with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

In the instant case, the question for consideration is the propriety of the initial evaluation assigned for the Veteran's neurocardiogenic syncope with cardioinhibitory mechanism and drug toxicity.  Evidence relevant to the issue shows that while still in service, the Veteran was seen by a private clinician, C.T., M.D., for treatment related to his neurocardiogenic syncope.  Results of a tilt table test conducted in October 2007 were abnormal, leading to a diagnosis of typical cardioinhibitory syncope.  Reproduction of symptoms with profound hypotension, severe bradycardia, and transient asystole was noted.  Dr. T stated that it was unlikely that the Veteran's syncope had a primary cardiac etiology such as dysrhythmia and indicated that a severe valvular disease had been ruled out.  Records dated in June 2008 note no episodes of syncope.  The Veteran reported occasional predromes, but stated that he had generally felt well.  

The Veteran was afforded a VA examination in April 2010.  He reported a history of experiencing an abrupt onset of lightheadedness, nausea, and mild vertigo, followed by an abrupt loss of consciousness, estimated to last for at least one minute.  He reported these spells to have occurred on average five times a year prior to his being started on medication in 2007, after which his fainting spells occurred only one to two times a year.  The VA examiner indicated that the Veteran's spells did not sound characteristic for seizures, as they were accompanied by significant prodromal nausea and lightheadedness and the Veteran fairly abruptly returned to normal function.  The examiner further indicated that the Veteran's therapeutic response to Nadolol would argue against his episodes being seizures.  

In August 2010, the Veteran was afforded a VA cardiac examination.  At that time, he reported having four syncope episodes in 2008, three episodes in 2009, and one so far in 2010.  He stated that his then-current medication (Nadolol) had been effective in slowing down the onset of his symptomatology, such that he was able to take precautions to avoid falling down when premonitory symptoms occurred.  The VA examiner noted that the Veteran had had a number of echocardiograms (ECGs or EKGs), which were serially normal, and that there was no evidence of any structural abnormality of the heart.  Results of an EKG conducted as part of the examination revealed a sinus bradycardia rate of 56, but were otherwise normal.  His metabolic equivalents (METs) were noted to be greater than 10 and the Veteran had a left ventricular ejection fraction greater than 61 percent.  The examiner also found no evidence of left ventricular hypertrophy or of a valvular heart disease.  The examiner stated that the Veteran's symptomatology was a neurocardiogenic phenomenon and not a functional impairment of the heart.  

The Veteran was afforded additional VA examinations in January 2014.  The report of one examination revealed no evidence of a seizure disorder and it was noted that an electroencephalography conducted in 2007 was normal.  The report of a cardiac examination notes the Veteran's report that his syncopal episodes had gradually increased in frequency to two to three episodes a week.  It was not indicated when this increase in frequency had begun.  Regarding the Veteran's medication, it was noted that he was taking Nadolol, which did not decrease the frequency of syncopal episodes, but slowed the onset of symptomatology.  The examiner noted evidence of a cardiac arrhythmia, referencing the results of the 2007 tilt table test.  Physical examination of the Veteran was normal and results of an EKG performed as part of the examination were also normal.  The examiner indicated a left ventricular ejection fraction of 50 to 55percent.  Exercise-based METs testing was not conducted but interview-based testing was, the result of which suggested that the Veteran had a workload of greater than 5 METs but not greater than 7.  The examiner stated that the METs level limitation was due solely to the Veterans heart condition, stating the strenuous exertion precipitates syncopal episodes, per the Veteran's report.

Turning to the applicable diagnostic criteria, the Veteran's service-connected neurocardiogenic syncope has been evaluated during the relevant time period as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8108.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, miscellaneous diseases, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  In this case, the RO has determined that the DC most analogous to the Veteran's neurocardiogenic syncope is DC 8108, which pertains to narcolepsy which in turn is to be rated as epilepsy, petit mal.  

Epilepsy, petit mal, is evaluated under 38 C.F.R. § 4.124a, DC 8911, which directs the rater to evaluate the disability under the General Rating Formula for Minor Seizures.  Under the General Rating Formula, a 20 percent disability rating is assigned where there are at least two minor seizures in the last six months.  38 C.F.R. § 4.124a, DC 8911 (2013).  A 40 percent rating is assigned when there is at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  Id.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  Id.  An 80 percent rating is assigned when the disability averages at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  Id.  Lastly, a 100 percent rating is warranted when the disability averages at least 1 major seizure per month over the last year.  Id.  The rating code also defines a major seizure as one that is characterized by the generalized tonic-clonic convulsion with unconsciousness and a minor seizure as one consisting of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See id. at NOTEs (1) and (2).  

As noted above, there is no evidence that the Veteran in fact experiences seizures.  However, because the Veteran's disability must be rated by analogy, the Board will consider whether he experiences symptomatology analogous to that which would warrant a rating in excess of 20 percent under the General Rating Formula.  In this regard the Board finds that the Veteran's syncopal episodes are not manifested by symptomatology equivalent in severity to a major seizure because although there is a loss of consciousness, there is no evidence of convulsions or symptoms such as muscle stiffening, spasm, or jerking; rather, the Veteran's syncopal episodes are manifested by lightheadedness, nausea, and dizziness, followed by a period of unconsciousness.  Given that it has been noted that the Veteran fairly abruptly returned to normal function following a syncopal episode, the Board finds these episodes to be more closely analogous to a minor seizure than to a major seizure.  Considering the Veteran's reported frequency of syncopal episodes throughout the pendency of his claim, the Board finds that a rating in excess of 20 percent is not warranted, as the evidence fails to demonstrate at least 5 to 8 episodes weekly.  See 38 C.F.R. § 4.124a, DC 8911.  At most, the Veteran has reported having two to three episodes a week, which simply does not support a rating in excess of 20 percent under the General Rating Formula.

Because the Veteran's disability is not one specifically listed in the Rating Code, the Board has also considered whether a higher rating may be warranted under another analogous DC.  Notably, although a VA examiner has stated that the Veteran's symptomatology was a neurocardiogenic phenomenon and not a functional impairment of the heart, because the most recent VA examination notes evidence of an arrhythmia and indicates a decrease in METs due to the Veteran's service-connected disability, the Board will also consider whether a rating greater than 20 percent is warranted under the criteria relevant to rating diseases of the heart.  In this regard, the Board notes that that the DCs for evaluating diseases of the heart have similar rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, DCs 7000-7007, 7011-7020.  Specifically DC 7011, which pertains to ventricular arrhythmias, provides for a 10 percent rating when the disability results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  38 C.F.R. § 4.104, DC 7011 (2013).  A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned when a Veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Upon consideration of the evidence of record, the Board finds that a rating of 30 percent is warranted as of January 30, 2014, which is the date of the VA examination documenting a workload of greater than 5 METs but not greater than 7 METs, resulting in syncope.  38 C.F.R. § 4.104, DC 7011.  Prior to that date, however, the evidence does not support a rating in excess of 20 percent under any DC pertaining to diseases of the heart, as the evidence showed a workload of greater than 10 METs.  Further, the evidence fails at any point to indicate congestive heart failure, any left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or a workload of 3 METs or less.  Accordingly, a rating greater than 30 percent is not warranted at any point during the pendency of the Veteran's claim.  Lastly, the Board notes that DC 7011 and the other DCs applicable to rating diseases of the heart allow for an assignment of a 100 percent rating when criteria are met for each specific disease, e.g., ventricular arrhythmias, valvular heart disease, endocarditis, etc.  However, in the Veteran's case, those specific types of manifestations are not shown by the evidence.

The Board has also considered the Veteran's disability under the criteria set forth in DC 7010, which pertains to supraventricular arrhythmias.  However, given that the evidence fails to demonstrate that the Veteran has experienced a rapid heartbeat, the Board finds that the Veteran's disability is not analogous to that which is rated under DC 7010.  Indeed, as noted by the January 2014 VA examiner, the 2007 tilt table test produced evidence of a bradycardia, which is a slowing of the heartbeat, the exact opposite of the type of disability rated under DC 7010.  Moreover, DC 7010 requires findings to be documented by ECG or Holter monitor.  Although the Veteran is competent to report of the number of syncopal episodes experienced in a year, the regulation requires some associated objective measure of disability.  Given that the lack of objective evidence demonstrating at least four episodes of an irregular heartbeat a year, the Board does not find it more appropriate to rate the Veteran's disability under DC 7010.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology are adequately described by analogy to that set forth in the rating criteria.  Indeed, the Veteran's symptomatology, to include decreased METs and syncopal episodes, are the type of symptomatology contemplated by the rating criteria set forth under the DCs applicable to rating disease of the heart.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluation for his service-connected psychiatric disability is somehow inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

Entitlement to an initial rating in excess 20 percent for neurocardiogenic syncope, for the period prior to January 30, 2014, is denied.

Entitlement to a 30 percent evaluation, but no more, for neurocardiogenic syncope, is granted from January 30, 2014, subject to the regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


